Citation Nr: 1225416	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-48 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1952 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for sleep apnea.  The Veteran timely appealed that decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with obstructive sleep apnea.

2.  Resolving doubt in favor of the Veteran, the evidence of record demonstrates that he had loud snoring and gasping for breath-potential signs and symptoms of sleep apnea-during military service. 

3.  The preponderance of the competent evidence of record does not demonstrate that the Veteran's sleep apnea was present during service, or for many years thereafter.


CONCLUSION OF LAW

The criteria establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Turning to the evidence, the Veteran's service treatment records are void of any complaints of, treatment for, or diagnosis of sleep apnea throughout his 20-year period of service.  The Board notes that he did complain of fatigue and malaise, though a diagnosis was deferred at that time; it appears that the Veteran was complaining of muscle spasms affecting his sleep at that time.  On separation in February 1972, the Veteran reported frequent trouble sleeping, which the service doctor noted was associated with his back pain and had been ongoing since 1960.  There was no diagnosis of sleep apnea at that time, and the Veteran was otherwise shown to be normal at discharge from service.

Post-service the Veteran's first report of any sleep complaints began in December 2002 when the Veteran underwent a VA sleep study.  Following that sleep study, the Veteran was diagnosed with "very mild obstructive sleep apnea, predominantly positional."  

Review of the Veteran's other VA treatment records demonstrates intermittent treatment for his sleep apnea, including a January 2003 treatment note where the Veteran's spouse reported loud, powerful snoring and apnea in his sleep; she stated that when he turns on to his back, she noticed he pauses and gasps for breath and she will often awaken him to restart his breathing.  She also reported having to leave and sleep in another room.  The Veteran underwent another sleep test in July 2008 and was issued a CPAP machine in September 2008.  

Additionally, in a March 2009 treatment note, the Veteran's VA physician stated that the Veteran reported issues with sleep apnea in service.  She stated that the Veteran's description of symptoms while in service could be related to his sleep apnea.  (Emphasis added).  The VA physician specifically "encouraged [the Veteran] to get a compensation and pension examination."

Review of the Veteran's private treatment records reveal that the Veteran has not been treated by any private medical professional for his sleep apnea.  Particularly, the Board's private treatment records demonstrate no complaints of trouble sleeping or any symptoms of sleep apnea.

On appeal, the Veteran has averred that his sleep apnea began during military service.  Particularly in his January 2009 notice of disagreement, the Veteran stated that he had very loud and disruptive snoring, gasping for breath and choking during service, as witnessed by his friend H.L.B.

In conjunction with his statements, the Veteran submitted a statement from his friend H.L.B., who stated that he first met the Veteran in 1958 while on active duty together and have become very close friends over the years, including attending numerous family, social and other engagements, and having spent the night at each others' houses on occasion.  He reported that he has witnessed on many occasions that the Veteran will snore very loudly and "sometimes would stop breathing, sometimes gasping for breath" while sleeping in a lounge chair.  He and his friends would have to awaken the Veteran, and there was "great concern" amongst his friends because of his sleeping habits.

The Veteran underwent a VA examination in March 2012, at which time he reported that beginning in the mid-1950's his wife and a friend from the military observed him snoring and gasping for breath when he slept.  The Veteran stated that he got tired a lot during service, but was in the military police and had a lot of training.  He stated that in 2002 he had a sleep study performed when his spouse stated he was "losing his breath" during sleep.  Obstructive sleep apnea was diagnosed at that time and the Veteran was issued a CPAP in 2008; the Veteran's spouse also reported that the Veteran "does terrible" with the CPAP, and that he will continue to stop breathing and gasp for breath in his sleep.  The Veteran also complained of dry mouth and daytime sleepiness, including falling asleep when watching television during the day.  After examination and claims file review, the Veteran was diagnosed with sleep apnea.

The examiner, however, opined that the Veteran's sleep apnea was less likely than not incurred in or caused by military service.  The examiner noted that the Veteran's service treatment records were essentially negative for any sleep apnea, except for the May 1971 treatment note reporting malaise and fatigue, and the February 1972 separation examination which noted trouble sleeping; she indicated that the trouble sleeping on separation was linked to his back pain.  She additionally noted the Veteran's VA treatment records which were negative until December 2002 at which time he was diagnosed with mild obstructive sleep apnea; she also noted the Veteran's July 2008 sleep study and CPAP issuance thereafter, as well as H.L.B's and the March 2009 VA physician's statements.  

After noting all of that evidence, the examiner stated that there was no evidence in the Veteran's service treatment records of symptoms consistent with, testing for, or diagnoses of obstructive sleep apnea.  She noted that there was one episode of fatigue and malaise in May 1971 without any follow-up, suggesting that it was an episodic complaint that resolved without ongoing problems.  She also noted the poor sleep complaint on separation, but noted that such poor sleep was linked to the Veteran's back pain at that time and not to any sleep disorder.  She additionally noted the 30-year gap from discharge from service to December 2002 without any complaints of sleep apnea.  She noted that she found it "unlikely that the Veteran's sleep apnea, which was very mild on sleep study in 2002, was present 30 or more years earlier in absence of any objective findings."  She further noted the Veteran, his spouse and his friend (H.L.B.)'s statements and observations.  She noted that these were lay observations and did not reflect objective findings; she further stated that the 

gold standard for diagnosing sleep apnea [was] a sleep study, and there [was] no sleep study of record until 2002.  Snoring in and of itself does not mean an individual has sleep apnea, though it may raise suspicion of it.  Subjective reports in the absence of objective findings on exam[ination] or diagnostic test[ing] are considered insufficient by this examination to be able to state with 50 percent or greater probability that the Veteran's sleep apnea arose during his active service.

She also noted that the March 2009 VA physician's statement that his lay report of symptomatology "could be related" was not a "strong endorsement that the Veteran's sleep apnea did indeed arise during his military service[,] which ended three decades prior."  She noted the lack of any supporting medical documentation for that finding.

Based on the foregoing evidence, the Board finds that service connection for sleep apnea must be denied.  Initially, the Board finds that the Veteran has a diagnosis of obstructive sleep apnea.  Furthermore, the Board observes that the Veteran, his spouse and his friend, H.L.B., are competent to state the symptomatology they observed, but they are not competent to render a diagnosis of sleep apnea nor are they competent to render a medical nexus opinion in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

Therefore, the Board resolves doubt in favor of the Veteran that he had symptomatology during military service that potentially demonstrated sleep apnea during military service; the Board thus finds that the first and second elements of service connection-current diagnosis and an in-service event-necessary for service connection.

The Board, however, cannot find that there is a nexus or a competent medical opinion which states that the Veteran's sleep apnea was present in service and therefore, the Board cannot grant service connection.  While the Board acknowledges that the Veteran, spouse and friend's statements are competent statements of continuity of symptomatology, such can only be used to award service connection if sleep apnea is found to have been present in service-as noted above, none of those lay people in this case are competent to render an opinion on that necessary piece of evidence in this case.  

The Board observes that the only competent medical evidence in this case is the March 2009 VA physician's statement and the March 2012 VA examiner's opinion.  First, the Board notes that the March 2009 opinion is couched in speculative language-"could be related"-and does not have a supporting rationale discussing relevant pieces of information; in fact, the examiner specifically defers an opinion on the matter, instead noting that the Veteran should get a compensation and pension examination.  Thus, the Board finds that the March 2009 opinion has no probative value in this case because of the speculative nature of the opinion, the lack of a rationale discussing relevant evidence, as well as the physician's deference and referral for a VA examination.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).

Instead, the Board finds that the most probative evidence in this case is the March 2012 VA examiner's opinion.  That opinion discusses the Veteran's, H.L.B's, and the Veteran's spouse's lay evidence, the March 2009 treatment record, as well as the medical evidence from the Veteran's service treatment records and all of the medical evidence in the claims file.  Based on that review, she found that the competent lay evidence could not give rise to a diagnosis in service absence objective evidence at that time and in absence of a sleep study on which to base a diagnosis on.  Instead, she noted that a sleep study-the gold standard for diagnosing sleep apnea-was not performed until 2002, 30 years after discharge from service, and that such sleep study resulted only in "very mild" sleep apnea.  She concluded that based on review of the medical evidence that it was unlikely that the Veteran's sleep apnea, which was very mild in 2002, would have been present during military service; she noted that the lay evidence could raise suspicion of sleep apnea, but that she could not state that it was at least as likely as not present on the basis of the evidence available.

In short, as the March 2012 examiner's opinion is the only probative evidence relating to the nexus portion of the sleep apnea claim, and that such evidence is negative, the Board must find that there is no evidence relating the Veteran's sleep apnea to his military service.  Accordingly, service connection for sleep apnea must be denied at this time.  See 38 C.F.R. §§ 3.102, 3.303.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for sleep apnea is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


